EXHIBIT 10.1
 
 
 
 
EMPLOYMENT AGREEMENT
 
This employment agreement (the “Agreement”) is effective as of August 12, 2015
between Entia Biosciences, Inc, a Nevada corporation (“ERGO”), and Carl Johnson,
an individual resident of Arizona (“Executive”).
 
RECITALS
 
Whereas, Executive has acquired special skills and abilities and an extensive
background in and knowledge of ERGO’s business and the industry in which it is
engaged.
 
Whereas, ERGO desires the continued association and services of Executive in
order to retain his or her experience, skills, abilities, background, and
knowledge, and is therefore willing to engage his services on the terms and
conditions set forth below.
 
Whereas, Executive desires to be employed by ERGO and is willing to provide
services on the terms and conditions detailed herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above recitals and of the mutual
promises and conditions in this Agreement, the parties agree as follows:
 
1.  
ENGAGEMENT.  (A) Executive shall serve as the President & Chief Executive
Officer, and other such Executive Positions & Titles as determined by the Board
of Directors, and member of the Board of Directors of ERGO, with such duties and
responsibilities as are commensurate with such positions, reporting directly to
the Board, and (B) the Executive' s principal location of employment shall be in
Scottsdale, Arizona except that as necessary and proper at the principal
headquarters of the Company; (C) in the event Executive is required to relocate
from his residence in Arizona to Oregon or another State in the United States,
or elsewhere, ERGO shall pay Executive’s reasonably incurred moving and
relocation expenses; Executive’s mortgage rate and term differential, if higher,
shall be added to his base pay and grossed up; and an additional salary
adjustment, grossed up, shall be made to provide for Executive maintaining a
residence of comparable size and value to the assessed valuation of his then
current residence, subject to the average of 3 appraisals paid for by ERGO.

 
2.  
REPORTING; RESPONSIBILITY.   Executive shall be the Chief Executive Officer,
with full power and authority to hire and fire all employees of Employer other
than the officers and to manage and conduct all of the business of Employer
subject to expenditure policies set by the board of directors. The Executive
shall serve at the discretion of the Board of Directors and may be assigned
other titles and duties as long as the financial terms of this Agreement are not
altered. Executive shall not, however, take any of the following action on
behalf of Employer without the approval of the board:

 
 
 

--------------------------------------------------------------------------------

 
 
(a)  
Borrowing or obtaining credit in an amount in excess of $50,000 or executing any
guaranty to obligate Employee in excess of $50,000;



(b)  
Expending funds for capital equipment in excess of budgeted expenditures for any
calendar month;



(c)  
Selling or transferring capital assets exceeding $50,000 in market value in any
single transaction or exceeding $200,000 in market value in any one fiscal year;



(d)  
Executing any contract making any commitment for the purchase or sale of
Employer's products in an amount exceeding $250,000;



(e)  
Executing any lease of real or personal property providing for an aggregate rent
in excess of $50,000;

 
(f)  
Executing any sale, license or sub-license of patents without approval of the
Board of Directors.

 
(g)  
Executing any transactions with affiliates or family members without approval
from the Board of Directors.



(h)  
Exercising any discretionary authority or control over the management of any
employee welfare or pension benefit plan or over the disposition of the assets
of any such plan.



3.  
During his employment, Executive shall devote such time, interest, and effort to
the performance of this Agreement as may be fairly and reasonably necessary.



4.  
OFFICE LOCATIONS.   Unless the parties agree otherwise in writing, during the
employment term Executive shall perform the services he is required to perform
under this Agreement in Scottsdale, Arizona.  When economically feasible as
determined by the Board of Directors, and such determination not to be
unreasonably withheld, a formal business office for Marketing, Sales & General
Administrative purposes will be established within the Phoenix, Arizona
metropolitan area.  Executive will from time to time, at reasonable time
intervals, temporarily locate to and work at Employer’s offices, provided,
however, that Employer may from time to time require Executive to travel
temporarily to other locations on Employer’s business.



5.  
NON-COMPETITION AND NON-SOLICITATION.   During the Term (as defined below),
Executive shall not, (i) directly or indirectly, whether as a partner, employee,
creditor, shareholder, or otherwise, promote, participate, or engage in any
activity or other business competitive with ERGO’s business (the “Business”), or
(ii) in any manner whatsoever, (x) induce, request, solicit, encourage or assist
any employee, officer or director of ERGO to terminate their relationship with
ERGO; or (y) in any manner whatsoever induce, request, solicit, encourage or
assist past or present customers of the ERGO to seek services or products from
any competitive Business, or, any person seeking to divert any customers or
potential customers away from ERGO or attempt to do any of the foregoing,
provided that the foregoing is not intended to restrict any advertisement or
other general solicitation for employment that is not specifically directed to
any such individual, and/or any solicitation of any such individual if such
individual is not, at the time of the solicitation, and has not been within 120
days prior to the solicitation, an employee of ERGO.  In addition, during the
Term (as defined below) Executive shall not take any action without ERGO’s prior
written consent to establish, form, become employed by a competing business or
engage in related discussion, negotiation or preparation in connection
therewith, provided, however, nothing herein shall bar Executive from taking
such actions twelve months (12) post-termination of his employment with ERGO.

 
 
 

--------------------------------------------------------------------------------

 
 
6.  
TERM.    Subject to earlier termination as provided elsewhere in this Agreement,
Executive shall be employed pursuant to this Agreement for a term commencing
upon the date hereof and ending on the later of December 31st of the year
following the year in which this agreement is signed or if signed on December 31
then December 31st of the next year, unless earlier terminated pursuant to
Section 10 of this Agreement (the “Term”).  The Term shall be renewed for
successive one-year periods, beginning on January 1st,   (each a “Renewal Term”)
unless either party to this Agreement delivers a written notice to the other
party at least thirty (30) days in advance of such renewal indicating that the
Term shall not be extended for an additional one-year period.



7.  
COMPENSATION OF EMPLOYEE – SALARY DRAW AND BONUS.



(a)  
Effective upon execution of a close, or any part thereof, of the current efforts
to raise capital, Executive’s initial Base Salary shall be $150,000 per year (as
adjusted pursuant to this Agreement, from time to time, the “Base Salary”),
payable in accordance with the customary payroll practices of ERGO, as in effect
from time to time, but in no event less frequently than bi-weekly.

 
(b)  
Effective January 1 of each Renewal Term, The basic salary payable to Executive
under this section (the base salary) shall be subject to increase by an annual
inflation adjustment as set forth in this section, not to exceed Two (2%)
percent except by Board approval, based on the United States Department of
Labor, Bureau of Labor Statistics Consumer Price Index.

 
(c)  
Executive shall be eligible to earn a cash bonus equal to Ninety percent (90 %)
up to One Hundred and Fifty percent (150%) of the current year Base
Salary(“Bonus”) for each calendar year of his employment during which he is
employed for at least twelve (12) months.  Determination of Executive’s
entitlement to Bonus and amounts shall be determined exclusively by the Board of
Directors of ERGO, or designated committee thereof, and based upon the following
milestones:

 
i.  
Revenue Increases.

 
 
 

--------------------------------------------------------------------------------

 
 
ii.  
EBITDA / cash flow.

 
iii.  
Profitability.

 
iv.  
Product Launches.

 
v.  
Market introduction of Medical Foods upon completion of clinical studies.

 
8.  
    RESTRICTED SHARES AND STOCK OPTIONS.

 
(a)  
Within 30 days of the execution of this Agreement, and in
recognition  of  Executive’s past contributions during a period of consultancy,
ERGO’s Board will grant Executive Restricted Common Shares in the amount of
Three Hundred Thousand (300,000) shares of ERGO common stock (the initial
grant), vesting immediately.

 
(b)  
Executive shall be eligible to earn Restricted Shares or Stock Options, as
determined by the Board of Directors, or designated committee thereof, equal to
Ninety percent (90%) to One Hundred and Fifty percent (150%) of the current year
base salary, and based upon the previously mentioned milestones for each
calendar year of his employment during which he is employed for at least twelve
(12) months.  Determination of Executive’s entitlement to Bonus and amounts
shall be determined exclusively by the Board of Directors of ERGO, or designated
committee thereof.

 
(c)  
Procedure for Exercise; Rights as a Shareholder. Any Option granted hereunder
shall be exercisable by Executive at any time after the grant of Options and
under such conditions as determined by the Board, including performance criteria
with respect to the Company or the Optionee, and as shall be permissible under
the terms of the Plan. An Option may not be exercised for a fraction of a Share.
An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Until
the issuance (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company) of the stock certificate
evidencing such Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such stock certificate promptly upon exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued. Exercise of an Option in
any manner shall result in a decrease in the number of Shares which thereafter
may be available, both for purposes of the Plan and for sale under the Option,
by the number of Shares as to which the Option is exercised.

 
 
 

--------------------------------------------------------------------------------

 
 
9.  
EXPENSES.   ERGO shall reimburse the Executive for all reasonable business
expenses incurred during the Term of this Agreement in accordance with
applicable policies and procedures of ERGO then in force, including, without
limitation, cell phone and related data services, travel (including mileage for
services-related travel using Executive’s personal vehicle), lodging, and other
expenses incurred by Executive, and all other expenses contemplated by this
Agreement, provided such expenses are evidenced by reasonably documented proof.



10.  
EMPLOYEE COMPENSATION UPON TERMINATION.

 
(a)  
 DISABILITY.   During any period during the Term that the Executive fails to
perform his duties hereunder as a result of a Disability (as defined below),
ERGO will have the option to terminate Executive's employment by giving a notice
of termination to Executive. The notice of termination shall specify the Date of
Termination, which date shall not be earlier than thirty (30) days after the
notice of termination is given.  For purposes of this Agreement, “Disability”
shall mean a physical or mental impairment that, as reasonably determined by the
Board, renders the Executive unable to perform the essential functions of his
employment with the Company, even with reasonable accommodation that does not
impose an undue hardship on the Company, for more than 90 days in any 180-day
period, unless a longer period is required by federal or state law, in which
case that longer period would apply.  If terminated due to Disability, in
addition to the amounts set forth in subsection 7(a), ERGO shall (i) pay the
Executive Base Salary for a period of six (6) months after the Date of
Termination, (ii) continue to cover Executive under applicable Benefit Plans
through the end of the Term or Renewal Term.  This provision does not become
effective until Ninety (90) days after first signing by ERGO.



(b)  
 DEATH.   In addition to the amounts set forth in subsection 7(a), if the
Executive’s employment hereunder is terminated as a result of death, ERGO shall
pay the Executive’s estate or designated beneficiary, as soon a practicable
after the Date of Termination an additional amount of one (1) month’s Base
Salary.



(c)  
 EMPLOYER’S TERMINATION FOR CAUSE.   If the Executive’s employment hereunder is
terminated by ERGO for Cause (as defined below), other than the amounts set
forth in subsection 7(a), Executive shall be entitled to no further
compensation.



(d)  
 EMPLOYER’S TERMINATION FOR ANY REASON OTHER THAN CAUSE, DISABILITY OR DEATH. If
the Executive’s employment hereunder is terminated by ERGO for any reason other
than Cause, Disability or Death (as addressed elsewhere herein), ERGO shall
continue to pay the Executive Base Salary for a period of twelve (12) months
after the Date of Termination.  This provision does not become effective until
Ninety (90) days after the first signing of this contract by ERGO.

 
 
 

--------------------------------------------------------------------------------

 
 
(e)  
 TERMINATION BY EXECUTIVE FOR CAUSE.  If the Executive’s employment is
terminated by Executive for Cause (as defined below), ERGO shall pay the
Executive Base Salary for a period of twelve (12) months after the Date of
Termination.



(f)  
 DETERMINATION OF CAUSE AND RELATED DATE OF TERMINATION - EMPLOYER.  ERGO may
terminate the Executive’s employment hereunder for “Cause,” which means:



(i)  
Upon the Executive’s conviction for the commission of a felony (or a plea of
nolo contendre thereto);

(ii)  
A material breach by Executive of any of the representations or warranties or
terms of this Agreement; and

(iii)  
Willful failure by the Executive to materially perform his duties pursuant to
the terms and conditions of this Agreement (other than any such failure
resulting from the Executive’s incapacity due to Disability).

(iv)  
For purposes hereof, no act or failure to act by the Executive shall be
considered ‘willful’ unless done or omitted to be done by him in bad faith.  The
Date of Termination for termination of Executive by ERGO for Cause shall be no
earlier than the thirtieth day after the effective date of notice during which
period Executive shall be entitled to cure any condition specified in the Notice
of Termination.

11.  
CAUSE - EMPLOYEE.  The Executive may terminate his employment hereunder for
Cause, provided that the Executive shall have delivered a Notice of Termination
(as described herein) within sixty (60) days after the occurrence of the event
giving rise to such termination for Cause. Executive’s termination of his
employment for Cause shall mean the occurrence of one or more of the following
circumstances, without the Executive’s express written consent, which are not
remedied by ERGO within thirty (30) days of the effective date of the Notice of
Termination.



(i)  
an assignment to the Executive of any duties materially inconsistent with his
positions, duties, responsibilities and status with ERGO hereunder or any
material limitation of the powers of the Executive, in each instance not
consistent with the powers of the Executive contemplated by Section 1 hereof;

(ii)  
any removal of the Executive from, or any failure to re-elect the Executive to,
the positions specified in the Agreement;

(iii)  
a reduction in the Executive’s Base Salary as in effect from time to time;

(iv)  
the failure of the Company to continue in effect any Benefit Plan that was in
effect on the date hereof or may be implemented at a time when Executive serves
in a capacity contemplated in this agreement and does not provide the Executive
with materially equivalent benefits;

(v)  
any other material breach by the Company of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
   12. TERMINATION BY EMPLOYER WITHOUT CAUSE FOLLOWING A CHANGE IN CONTROL.  If
following a Change of Control, Executive’s employment is terminated by the
Employer without cause or by Executive for good reason, ERGO will:


(i)           Make the payments and provide to Executive the benefits under
Section 14; and


(ii)           Pay to Executive a lump sum payment on or prior to the 30th day
following the termination date of Executive’s employment hereunder in an amount
equal to two hundred percent (200%) of the sum of (a) Executive’s base salary in
effect for the fiscal year in which the change of control occurs, plus (b) the
average of the annual incentive bonuses paid to Executive for the last two (2)
fiscal years immediately preceding the fiscal year in which the change of
control occurs (or if less than two (2), the amount of his single annual
incentive bonus, if any), or, if neither is applicable, a bonus equivalent to
one-half of Executive’s base salary in effect for the fiscal year in which the
change of control occurs.  Notwithstanding the foregoing, if (i) Executive is a
“specified employee” (as defined in Code Section 409A), and (ii) the definition
of cause in Section 10(f) above does not qualify as an “involuntary” separation
from service pursuant to guidance issued under Section 409A (or the Employer
determines that no other exceptions to Code Section 409A applies), the above
payment will be paid to Executive in one lump sum on the first day of the
seventh (7th) month following his separation from service.  If Executive dies
before he receives the above payment, the Company will distribute the benefits
to Executive’s estate or beneficiaries as soon as is administratively feasible
following the date of Executive’s death.
(iii)           “Change of Control” shall mean and will be deemed to have
occurred if:
(a)           After the date of this Agreement, any “person” (as such term is
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or any successor provision thereto) shall become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act or
any successor provision thereto) directly or indirectly of securities of ERGO
representing 15% or more of the combined voting power of ERGO’s then outstanding
securities ordinarily having the right to vote at an election of directors;
provided, however, that for purposes of this subparagraph, “person” shall
exclude ERGO, its subsidiaries, any person acquiring such securities directly
from ERGO, any employee benefit plan sponsored by ERGO or from ERGO or any
stockholder owning 50% or more of the combined voting power of the ERGO’s
outstanding securities as of the date of this Agreement; or
(b)           Any stockholder of ERGO owning 50% or more of the combined voting
power of the ERGO’s outstanding securities as of the date of this Agreement
shall become the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act) directly or indirectly of securities of ERGO (other than through
the acquisition of securities directly from ERGO or from Executive) representing
20% or more of the combined voting power of ERGO’s then outstanding securities
ordinarily having the right to vote at an election of directors; or


 
 

--------------------------------------------------------------------------------

 
 
(c)           Approval by the stockholders of ERGO and consummation of a
reorganization, merger, consolidation, or sale or other disposition of all or
substantially all of the assets of ERGO, in each case, with or to a corporation
or other person or entity of which persons who were the stockholders of ERGO
immediately prior to such transaction do not, immediately thereafter, own more
than 80% of the combined voting power of the outstanding voting securities
entitled to vote generally in the election of Directors of the reorganized,
merged, consolidated or purchasing corporation (or in the case of a
non-corporate person or entity, functionally equivalent voting power) and 80% of
the members of the board of which corporation (or functional equivalent in the
case of a non-corporate person or entity) were not members of the incumbent
board at the time of the execution of the initial agreement providing for such
reorganization, merger, consolidation, or sale.


13.  
COMPLIANCE WITH SECTION 409A.  The parties to this Agreement intend that the
Agreement complies with Section 409A of the Code, where applicable, and this
Agreement will be interpreted in a manner consistent with that
intention.  Notwithstanding any other provisions of this Agreement to the
contrary, and solely to the extent necessary for compliance with Section 409A of
the Code, if as of the date of Executive’s “separation from service” (within the
meaning of Section 409A of the Code and the applicable regulations) from ERGO,
(i) Executive is deemed to be a “specified employee” (within the meaning of
Section 409A of the Code), and (ii) ERGO or any member of a controlled group
including ERGO is publicly traded on an established securities market or
otherwise, no payment or other distribution required to be made to Executive
hereunder (including any payment of cash, any transfer of property and any
provision of taxable benefits) solely as a result of Executive’s separation from
service will be made earlier than the first day of the seventh month following
the date on which the Executive separates from service with ERGO, or if earlier
within thirty (30) days of the Executive’s date of death following the date of
such separation.  Notwithstanding the foregoing, this provision will not apply
to (a) all payments on separation from service that satisfy the short-term
deferral rule of Treas. Reg. §1.409A-1(b)(4), (b) to the portion of the payments
on separation from service that satisfy the requirements for separation pay due
to an involuntary separation from service under Treas. Reg.
§1.409A-1(b)(9)(iii), and (c) to any payments that are otherwise exempt from the
six month delay requirement of the Treasury Regulations under Code Section
409A.  Notwithstanding anything to the contrary herein, a termination of
employment will not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code and,
for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment,” or like terms will
mean a separation from service.  For purposes of Section 409A of the Code, each
payment made under this Agreement will be designated as a “separate payment”
within the meaning of the Section 409A of the Code.  Notwithstanding anything to
the contrary herein, except to the extent any expense, reimbursement or in-kind
benefit provided pursuant to this Agreement does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code: (x) the amount of
expenses eligible for reimbursement or in-kind benefits provided to Executive
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to Executive in any other calendar
year, (y) the reimbursements for expenses for which Executive is entitled to be
reimbursed will be made on or before the last day of the calendar year following
the calendar year in which the applicable expense is incurred, and (z) the right
to payment or reimbursement or in-kind benefits hereunder may not be liquidated
or exchanged for any other benefit.

 
 
 

--------------------------------------------------------------------------------

 
 
14.  
BENEFITS.   In addition to the Base Salary, Executive shall receive the
following benefits:



(a)  
During the period for which Executive is employed by ERGO, Executive shall be
entitled to:

 
i. Accrue four (4) weeks of paid vacation each calendar year;
 
ii.  
Ten additional holidays customarily observed by companies similar to ERGO; and

 
iii. Additional customary benefits available to executives
 
iv. During such vacation and holiday time, Executive’s compensation shall be
paid in full; provided, however, that if Executive does not take all or a
portion of the vacation time to which he or she is entitled hereunder, such
unused vacation shall carry forward into the next calendar year as required by
law, including payment for accrued vacation as of the Date of Termination.
 
(b)  
Executive shall be entitled to participate in all health, medical, accident,
and/or dental insurance, life insurance, pension, profit sharing and similar
plans of ERGO (the “Benefit Plans”), based on terms and conditions of such plans
as applied consistently by ERGO.

 
15.  
SUCCESSORS AND ASSIGNS.   This Agreement shall not be assignable by the
Executive.  This Agreement and all rights of the Executive hereunder shall inure
to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, devisees and
legatees.  Upon the Executive’s death, all amounts to which he is entitled
hereunder shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee, or other designees or, if there be no such
designee, to the Executive’s estate.  The Agreement shall be binding upon and
inure to the benefit of the successors-in-interest, assigns and personal
representatives of ERGO.

 
 
 

--------------------------------------------------------------------------------

 
 
16.  
CONFIDENTIAL INFORMATION AND TRADE SECRETS.



(a)  
Executive recognizes that Executive’s position with ERGO requires considerable
responsibility and trust, and, in reliance on Executive’s loyalty, ERGO may
entrust Executive with highly sensitive confidential, restricted and proprietary
information involving Trade Secrets and Confidential Information.

 
(b)  
For purposes of this Agreement, a “Trade Secret” is any scientific or technical
information, data, methods, design, process, procedure, formula or improvement
related to ERGO or its affiliates that is not generally known to competitors of
ERGO. “Confidential Information” is any oral or written knowledge, technical
data, secret or proprietary information, Know-how or other information of ERGO
and its affiliates (and their respective customers, investors, vendors, business
partners and the like) of any kind, other than Trade Secrets, including, but not
limited to, ERGO’s business plans, business prospects, training manuals, product
development plans, bidding and pricing procedures, market strategies, internal
performance statistics, financial data, confidential personnel information
concerning Executives of ERGO, supplier data, operational or administrative
plans, policy manuals, and terms and conditions of contracts and agreements. The
term “Trade Secret” and “Confidential Information” shall not apply to
information which is (i) already in Executive’s possession (unless such
information was derived prior to the date of this Agreement solely in connection
with formulating ERGO’s business plans, obtained by Executive from ERGO while in
service to ERGO or was obtained by Executive in the course of Executive’s
employment by ERGO), (ii) become generally known to others in the industry by
means other than unlawful disclosure by Executive or (iii) required to be
disclosed by any applicable law.

 
(c)  
Except as required to perform Executive’s duties hereunder, Executive shall not
use or disclose any Trade Secrets or Confidential Information of ERGO during
employment, at any time after termination of employment and prior to such time
as they cease to be Trade Secrets or Confidential Information through no act of
Executive, unless required to be disclosed by applicable law.

 
(d)  
Upon the request of ERGO and, in any event, upon the termination of employment
hereunder, Executive will surrender to the company all memoranda, notes,
records, plans, manuals or other documents pertaining to ERGO’s business, Trade
Secrets or Confidential Information or Executive’s employment (including all
copies thereof).  All such information and materials, whether or not made or
developed by Executive, shall be the sole and exclusive property of ERGO, and
Executive hereby assigns to the company all of Executive’s right, title and
interest in and to any and all of such Trade Secrets or Confidential
Information.

 
(e)  
Executive agrees and acknowledges that ERGO has developed, and is developing at
great expense of time and financial resources, which are kept and protected as
Confidential Information and Trade Secrets that are unique and of great value to
ERGO is breached by Executive, said breach will give rise to irreparable damage
to ERGO inadequately compensable in damages.  Executive therefore expressly
agrees that in the event of a breach ERGO will be entitled to seek injunctive
relief in any court of competent jurisdiction, in addition to any and all other
legal or equitable rights and remedies existing in its favor, and may also apply
to any court of law or equity having competent jurisdiction for a declaratory
judgment for specific performance or other relief in order to enforce its rights
or prevent any violation of this Agreement, and Executive will not claim as a
defense thereto that ERGO has an adequate remedy at law.

 
 
 

--------------------------------------------------------------------------------

 
 
17.  
INTELLECTUAL PROPERTY RIGHTS DURING THE TERM OF THIS AGREEMENT.  Executive
acknowledges and agrees that his performance under this agreement is work for
hire and Executive agrees to and does hereby sell, assign, transfer and set over
to ERGO, its successors, assigns, or affiliates, as the case may be, all of
Executive’s right, title, and interest in and to any inventions, improvements,
processes, patents or applications for patents which Executive develops or
conceives individually or in conjunction with others during the course of
Executive’s retention by ERGO, or, having possibly conceived same prior to his
retention, may complete while performing services for ERGO or any of ERGO’s
affiliates, in both cases whether during or outside business hours, whether or
not on ERGO’s premises, in connection with any matters which related to ERGO or
ERGO’s affiliates’ business, to be held and enjoyed by ERGO, its successors,
assigns or affiliates, as the case may be, to the full extent of the term for
which any patent may be granted and as fully as the same would have been held by
Executive, had this Agreement sale or assignment not been made.  Executive will
make, execute and deliver any and all instruments and documents necessary to
obtain patents for such inventions, improvements and processes in any and all
countries.  Executive hereby irrevocably appoints ERGO to be Executive’s
attorney in fact in the name of and on behalf of Executive to execute all such
instruments and do all such things and generally to use the Executive’s name for
the purposes of assuring to ERGO (or its nominee) the full benefit of its
rights.



18.  
POLICIES AND PROCEDURES.   As an employee of ERGO, Executive will be subject to
the administrative, personnel, marketing and other policies and procedures of
ERGO as they may be modified or supplemented from time-to-time by ERGO, in its
sole discretion, including, without limitation, those policies set forth in
ERGO’s employee handbooks or manuals, if any.  Executive agrees to abide by
ERGO’s policies, provided, however, that (1) they have been provided to
Executive in writing reasonably in advance of implementation and enforcement
against Executive, and (2) the terms of this Agreement shall supersede and
control in the event of any conflict or inconsistency between the terms of this
Agreement and ERGO’s policies, including, without limitation, those employee
policies relating to outside employment and performance reviews.



19.  
SUPERVISION OF EMPLOYEE.   In performing services under this Agreement,
Executive shall at all times in service to ERGO hereunder be subject to the
supervision and control of ERGO.  Executive shall regularly report to ERGO Board
of Directors as directed by ERGO.  Executive shall participate as requested in
ERGO’s employee training, regulatory compliance (including, but not limited to,
HIPAA compliance) and orientation programs.  Executive shall document all hours
worked for ERGO in a form satisfactory to ERGO.

 
 
 

--------------------------------------------------------------------------------

 
 
20.  
COMPLIANCE WITH HEALTH CARE LAW.   Executive shall fulfill his obligations under
this Agreement in accordance with any and all applicable laws, rules, guidelines
and requirements of governmental, accrediting, reimbursement, payment and other
agencies having jurisdiction over the operation of ERGO’s business, including
without limitation, compliance with the following requirements: Executive has
complied in all material respects with, is in material compliance with and shall
remain in material compliance with all applicable laws and regulations of
foreign, federal, state and local governments and all agencies thereof relating
to Health Care Laws and Practices (as defined below).  Executive has not
received notification of or been under investigation with respect to, any
violation of any provision of any federal, state or local law or administrative
regulation, or of any rule, regulation or requirement of any licensing body
relating to Health Care Laws and Practices.  For purposes of this Agreement,
“Health Care Laws and Practices” means all federal, state or local laws, rules,
regulations or guidelines regarding (i) any government-sponsored health care
program, including Medicare and other federally or state funded entitlement
programs, and including those laws, rules, regulations and guidelines related to
covered services, charging practices, billing, collection, marketing and
advertising, (ii) kickbacks, fee-splitting and other referral practices,
including, without limitation, the federal anti-kickback statute set forth at 42
U.S.C. Section 1320a-7b (the “anti-kickback statute”), the federal physician
self referral law set forth at 42 U.S.C. Section 1395nn (the “Stark law”),
California Business and Professions Code Section 650, California Welfare and
Institutions Code Section 14107.2(a), California Business and Professions Code
Sections 650.01 and 650.02, California Labor Code Sections 139.3 and 139.31 and
other related or similar laws and regulations, and (iii) the privacy,
maintenance or protection of patient records, including the HIPAA.



21.  
INDEMNIFICATION.  ERGO hereby agrees to indemnify, hold harmless and defend
Executive, including advancing expenses and promptly paying covered amounts when
due, to the fullest extent permitted by law and under the charter and bylaws of
ERGO, against and in respect to any and all actions, suits, proceedings, claims,
demands, judgments, cost, fees (including reasonable attorneys’ fees), losses,
damages and causes of action (including, but not limited to, claims for
indemnity or contribution) resulting from Executive’s good faith performance of
his duties and obligations hereunder.



22.  
SPECIFIC ENFORCEMENT.   Each party to this Agreement specifically acknowledges
and agrees that the rights and restrictions set forth herein are reasonable and
necessary to protect the legitimate interests of the other party and that the
other party would not have entered into this Agreement in the absence of such
restrictions. Each party further acknowledges and agrees that any violation of
the provisions hereof will result in irreparable injury to the other party, that
the remedy at law for any violation of threatened violation will be inadequate
and that in the event of any such breach, the other party, in addition to any
other remedies or damages available to him, or her, at law or in equity, shall
be entitled to temporary injunctive relief before trial from any court of
competent jurisdiction as a matter of course, and to permanent injunctive relief
without the necessity of proving actual damages.

 
 
 

--------------------------------------------------------------------------------

 
 
23.  
NOTICE OR TERMINATION.   Any termination of the Executive’s employment hereunder
by ERGO or by the Executive shall be communicated by written notice of
termination by certified or registered U.S. mail to the other party hereto in
accordance with this Agreement.



24.  
ARBITRATION.   Upon the request of either party, any controversy or claim
(whether such claim sounds in contract, tort or otherwise) arising out of or
relating to this Agreement, or the breach thereof, shall be settled by binding
arbitration in accordance with California Code of Civil Procedure Sections 1280
et seq., and judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof.  The arbitrator shall be selected from
JAMS and the arbitration shall be conducted in accordance with JAMS’ current
rules for streamlined arbitration.  Notwithstanding any other provision of this
Agreement, in the case of a dispute involving a claim for equitable relief, a
court with equitable jurisdiction may grant temporary restraining orders and
preliminary injunctions to preserve the status quo existing before the events
which are the subject of the dispute.  Any final equitable or other relief shall
be ordered in the arbitration proceeding. The fees and expenses of any
arbitrator and any administrative fee of JAMS will be paid in accordance with
rules of JAMS.  The prevailing party shall be entitled to the award of
reasonable attorneys’ fees and costs, to the extent authorized by any applicable
statute, in addition to whatever relief the prevailing party may be awarded.



25.  
GENERAL PROVISIONS.



(a)  
GOVERNING LAW AND JURISDICTION.   This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Oregon applicable to
contracts entered into and to be performed wholly within said State.  Executive
and ERGO hereby consent to the jurisdiction of the Federal and State courts
located in Portland, Oregon or Phoenix,Arizona, and waive any objections to such
courts based on venue in connection with any claim or dispute arising under this
Agreement.

 
(b)  
NOTICES.   All notices and other communications provided for or permitted
hereunder shall be made by hand delivery, first class mail, telex, or
telecopier,  addressed as follows:

 
Party:
Address:
ERGO
Entia Biosciences, Inc
13565 SW Tualatin-Sherwood Rd #800
Sherwood, OR 97140
 
 
Executive:
CARL JOHNSON
 
11233 E Del Timbre Dr
Scottsdale, AZ 85259
 



 
 

--------------------------------------------------------------------------------

 
 
All such notices and communications shall be deemed to have been duly given when
delivered by hand, if personally delivered; when delivered per documentation of
delivery, if delivered by Federal Express, UPS or similar delivery service;
three (3) business days after deposit in any United States Post Office in the
Continental United States, postage prepaid, if mailed; when answered back, if
telefaxed; when receipt is acknowledged or confirmed, if telecopied; upon
receipt of notice of delivery or reply, if emailed.
 
(c)  
COMPLETE AGREEMENT.   This Agreement supersedes any and all other agreements,
either oral or in writing, between ERGO and Executive with respect to the
subject matter hereof and contains all of the covenants and agreements between
ERGO and Executive with respect to such subject matter in any manner whatsoever,
except as such other agreements are explicitly referenced and affirmed
herein.  Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, oral or otherwise, have been made by any
party, or anyone herein, and that no other agreement, statement or promise not
contained in this Agreement shall be valid or binding.  This Agreement may be
changed or amended only by an amendment in writing signed by both parties or
their respective successors-in-interest, if applicable.

 
(d)  
AUTHORITY.   Each of the parties hereby represents and warrants to the other
that:

 
i.  
He or it has the power and authority to enter into this Agreement, including,
with respect to ERGO, requisite approval of the Board of Directors, and

 
ii.  
The execution, delivery and performance of this Agreement does not and will not
violate the terms of any agreement or other instruments to which he or it is a
party or by which he or it is bound.

 
iii.  
NUMBER AND GENDER.   Whenever the singular number is used in this Agreement and
when required by context, the same shall include the plural, and the masculine
gender shall include the feminine and neuter genders and the word “person” shall
include corporation, firm partnership or other form of association.

 
(e)  
FAILURE TO OBJECT NOT A WAIVER.   The failure of either party to this Agreement
to object to or to take affirmative action with respect to any conduct of the
other which is in violation of the terms of this Agreement, shall not be
construed as a waiver of the violation or breach or of future violation, breach
or wrongful conduct.

 
 
 

--------------------------------------------------------------------------------

 
 
(f)  
EXECUTION IN COUNTERPARTS.   This Agreement may be executed in several
counterparts and when so executed shall constitute one agreement binding on all
the parties, notwithstanding that all the parties are not signatory to the
original and same counterpart.

 
(g)  
FURTHER ASSURANCE.  Each party shall execute and deliver such further
instruments and shall take such other action as any other party may reasonably
request in order to discharge and perform their obligations and agreements
hereunder and to give effect to the intentions expressed in this Agreement.

 
(h)  
SEVERABILITY.   If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect. If any provision is held invalid or unenforceable with respect
to particular circumstances, it shall nevertheless remain in full force and
effect in all other circumstances.

 


 
Executed by the parties as of the day, month and year first above written.
 
ERGO:
 
Dated:  August 12, 2015
Entia Biosciences, Inc.
 
 
/s/ Marvin S. Hausman, M.D.                     
By: Marvin S. Hausman, M.D.
Its: CEO & Chairman of the Board
 
 
 
EMPLOYEE:
/s/ Carl Johnson                                              
Dated:  August 12, 2015
By:Carl J. Johnson



 